

	

		II

		109th CONGRESS

		1st Session

		S. 1639

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 8, 2005

			Mr. Stevens (for

			 himself, Mr. Baucus,

			 Mr. Inouye, Mr.

			 Grassley, Mr. Thomas,

			 Ms. Murkowski, Ms. Mikulski, Mr.

			 Domenici, Mr. Cochran, and

			 Mrs. Feinstein) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To require the Secretary of the Treasury to

		  mint coins in commemoration of the founding of America’s National Parks, and

		  for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 National Park Anniversaries-Great

			 American Spaces Commemorative Coin Act.

		2.FindingsThe Congress finds the following:

			(1)The National Park Foundation is the

			 congressionally-chartered nonprofit partner of America's National Parks.

			(2)The mission of the National Park Foundation

			 is to strengthen the enduring connection between the American people and their

			 National Parks by raising private funds, making strategic grants, creating

			 innovative partnerships, and increasing public awareness of National

			 Parks.

			(3)The parks represented in this program

			 represent some of the most beloved and treasured National Parks in

			 America.

			(4)The National Park Service was established

			 in 1916, to preserve and protect great scenic parks such as Grand Canyon

			 National Park and Yosemite National Park, and to manage battlefields such as

			 Gettysburg National Military Park and historical sites such as the Lincoln

			 Memorial.

			(5)Theodore Roosevelt said that nothing short

			 of defending this country in wartime compares in importance with the

			 great task of leaving this land even a better land for our descendants than it

			 is for us.

			(6)National Parks established under the

			 presidency of Theodore Roosevelt, such as Grand Canyon National Park and Devils

			 Tower National Monument, are the embodiment of that ideal.

			3.Coin

			 specifications

			(a)$1 silver coins

			 for national parks observing historic anniversaries of their

			 foundingThe Secretary of the

			 Treasury (in this Act referred to as the Secretary) shall mint

			 and issue not more than 300,000 $1 coins for each of the National Parks

			 specified in section 4(c), each of which shall—

				(1)weigh 26.73 grams;

				(2)have a diameter of 1.500 inches; and

				(3)contain 90 percent silver and 10 percent

			 copper.

				(b)Legal

			 tenderThe coins minted under

			 this Act shall be legal tender, as provided in section 5103 of title 31, United

			 States Code.

			(c)Numismatic

			 itemsFor purposes of

			 sections 5134 and 5136 of title 31, United States Code, all coins minted under

			 this Act shall be considered to be numismatic items.

			4.Design of

			 coins

			(a)Design

			 requirements

				(1)In

			 generalThe design of the

			 coins minted under this Act shall be developed in consultation with the

			 National Park Foundation, and shall be emblematic of the National Park being

			 commemorated on each coin.

				(2)Designation and

			 inscriptionsOn each coin

			 minted under this Act, there shall be—

					(A)a designation of the value of the

			 coin;

					(B)an inscription of the year in which the

			 coin is minted; and

					(C)inscriptions of the words

			 Liberty, In God We Trust, United States of

			 America, and E Pluribus Unum.

					(b)Design

			 SelectionThe design for the

			 coins minted under this Act shall be—

				(1)selected by the Secretary, after

			 consultation with the Commission of Fine Arts and the National Park Foundation;

			 and

				(2)reviewed by the Citizens Coinage Advisory

			 Committee established under section 5135 of title 31, United States

			 Code.

				(c)National parks

			 To Be commemoratedThe

			 National Parks to be commemorated in accordance with this Act, the year of

			 commemoration, and the anniversary to be observed are as follows:

				

					

						

							Year of

					 IssuanceNational Park

					 or Park ServiceAnniversary

							

						

						

							2007Devils Tower National

					 Monument 100th

							

							2008Grand Canyon National Park

					 100th

							

							2010Glacier National Park

					 100th

							

							2011Lincoln

					 Memorial100th

							

							2015Yosemite National Park

					 125th

							

							2015Rocky Mountain National

					 Park 100th

							

							2016National Park

					 Service100th

							

							2017Denali National Park

					 100th

							

							2018Acadia National Park

					 100th

							

							2019Zion National

					 Park100th

							

							2020Gettysburg National

					 Military Park125th

							

						

					

				

			5.Issuance of

			 coins

			(a)Quality of

			 coinsCoins minted under this

			 Act shall be issued in uncirculated and proof qualities.

			(b)Mint

			 facilityOnly 1 facility of

			 the United States Mint may be used to strike any particular quality of the

			 coins minted under this Act.

			(c)Commencement of

			 issuanceThe Secretary may

			 issue coins minted under this Act beginning January 1 of the year of issuance,

			 as specified in section 4(c), except that the Secretary may initiate sales of

			 such coins, without issuance, before such date.

			(d)Termination of

			 minting authorityNo coins

			 shall be minted under this Act after December 31 of the year of issuance

			 specified in section 4(c).

			6.Sale of coins

			(a)Sale

			 priceNotwithstanding any

			 other provision of law, the coins issued under this Act shall be sold by the

			 Secretary at a price equal to the face value, plus the cost of designing and

			 issuing such coins (including labor, materials, dies, use of machinery,

			 overhead expenses, and marketing).

			(b)Bulk

			 salesThe Secretary shall

			 make bulk sales of the coins issued under this Act at a reasonable

			 discount.

			(c)Prepaid orders

			 at a discount

				(1)In

			 generalThe Secretary shall

			 accept prepaid orders for the coins minted under this Act before the issuance

			 of such coins.

				(2)DiscountSale prices with respect to prepaid orders

			 under paragraph (1) shall be at a reasonable discount.

				(d)Sales of single

			 coins and sets of coinsCoins

			 of each design specified under section 4(c) may be sold separately or as a set

			 containing other coins authorized by this Act.

			7.Surcharges

			(a)Surcharge

			 requiredAll sales of coins

			 issued under this Act shall include a surcharge of $10 per coin.

			(b)DistributionSubject to section 5134(f) of title 31,

			 United States Code, all surcharges received by the Secretary from the sale of

			 coins issued under this Act shall be promptly paid by the Secretary to the

			 National Park Foundation for use as follows:

				(1)50 percent of the surcharges received shall

			 be used by the National Park Foundation in support of all National

			 Parks.

				(2)50 percent of the surcharges received shall

			 be used by the National Park Foundation for the benefit of the National Parks

			 designated in section 4(c) (in addition to any amount allocable to any such

			 Park from expenditures of amounts under paragraph (1)).

				(c)AuditsThe National Park Foundation shall be

			 subject to the audit requirements of section 5134(f)(2) of title 31, United

			 States Code, with regard to the amounts received by the Foundation under

			 subsection (b).

			8.Financial

			 assurances

			(a)No net cost to

			 the GovernmentThe Secretary

			 shall take such actions as may be necessary to ensure that minting and issuing

			 coins under this Act will not result in any net cost to the United States

			 Government.

			(b)Payment for

			 coinsA coin shall not be

			 issued under this Act unless the Secretary has received—

				(1)full payment for the coin;

				(2)security satisfactory to the Secretary to

			 indemnify the United States for full payment; or

				(3)a guarantee of full payment satisfactory to

			 the Secretary from a depository institution, the deposits of which are insured

			 by the Federal Deposit Insurance Corporation or the National Credit Union

			 Administration Board.

				

